Citation Nr: 1612362	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and anxiety.  


REPRESENTATION

Appellant represented by:	Drew Early, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to June 2005 and November 2008 to November 2009. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned in February 2016.  A transcript of that hearing has been associated with the claims file.

Although the Veteran filed a claim for service connection for anxiety, during the course of the claim records noting a diagnosis of posttraumatic stress disorder were submitted.  Accordingly, the issue has been amended as indicated on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (a claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted.

The Veteran was afforded a VA examination in February 2013.  The examiner determined that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner noted other records diagnosing PTSD did not identify a specific stressor, and the Veteran's DD Form 214 did not include combat medals.  However, the record reflects the Veteran did serve in an imminent danger pay area with service in Iraq.  When the examiner asked for a stressor, the Veteran's response was anxiety, insomnia and trouble controlling temper, which the examiner found was not sufficient to constitute a stressor even with the relaxed criteria.  The examiner further stated that the Veteran reported he did not participate in combat activity.  The Veteran's hearing testimony noted that he worked in recovery of vehicles that had been damaged by improvised explosive devices (IEDs) and that he was present for indirect fire and mortar attacks.  

In light of the above, the Board finds a new examination is warranted. 

Letter submitted by a psychologist at the VA Medical Center in Atlanta dated in October 2010 and November 2010 indicated the Veteran had been a patient since July 2010 and participated in weekly therapy for PTSD.  A 2012 letter from Dr. Cox, a private physician, suggest the Veteran has been in treatment with her since July 2011.  There are no clinical treatment records contained in the claims file.  Such records should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for a psychiatric disability, to include Dr. Cox.  After securing any necessary releases, the AOJ should request the treatment records for the providers.  In addition, obtain all relevant VA treatment records from the Atlanta VA Medical Center dating since November 2009.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA PTSD examination to determine whether the Veteran suffers from PTSD or other psychiatric disability that is related to service.  The examiner should review the claims file in conjunction with the examination.  Any tests deemed necessary should be conducted and the results reported.  

Following review of the claims file and examination       of the Veteran, the examiner should respond to the following:

a)  The examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD, to include as a result of fear of hostile military activity related to his service in Iraq.  The examiner should consider the Veteran's testimony that he worked in recovery of vehicles that had been damaged by IEDs and that he     was present for indirect fire and mortar attacks. 

b)  As to any psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the condition manifested during service or is causally related to service, to include events therein.  In rendering this opinion, the examiner should address the Veteran's post-service treatment for psychiatric symptoms at least as early as July 2010, less than one year after his discharge from service.   

A complete rationale should be provided for any opinion offered.

3.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




